Exhibit 10.61

First Amendment to Employment Agreement

This First Amendment (“Amendment”) to the Employment Agreement dated
September 1, 2004 (“Employment Agreement”) is made as of December 1, 2008
between DEL MONTE CORPORATION, a Delaware corporation, with its principal place
of business in San Francisco, California (“Corporation”) and RICHARD W. MUTO, an
individual residing in the State of California (“Executive”).

RECITALS

WHEREAS, the Corporation and Executive entered into an Employment Agreement
dated September 1, 2004 (“Employment Agreement”) with respect to Executive’s
employment with Corporation for the benefit of the Corporation and its parent,
Del Monte Foods Company; and

WHEREAS, the Corporation and Executive desire to amend the Employment Agreement
to reflect Executive’s promotion to Senior Vice President, Chief Human Resources
Officer and the related compensation and severance benefit adjustments; and

WHEREAS, the Corporation and Executive recognize that Internal Revenue Code
Section 409A (“Section 409A”) was effective as of January 1, 2005 and has
applied to the Employment Agreement since that date, subject to good faith
compliance; and

WHEREAS, the Corporation and the Executive desire to amend the Employment
Agreement to meet the document compliance provisions of Section 409A; and

WHEREAS, any reference in the Employment Agreement to a termination of
employment is intended to meet the definition of “separation from service” for
purposes of Section 409A and shall be so interpreted.

NOW, THEREFORE, it is agreed that the Employment Agreement is amended as
follows:

AMENDMENT TO AGREEMENT

1. Title. Sections 1(a), 3(b) and 4(f)(ii)(A) of the Employment Agreement are
each amended to replace the title “Vice President, Human Resources” with the
title “Senior Vice President, Chief Human Resources Officer.”

2. Duties. Section 1(b) of the Employment Agreement is amended by deleting it in
its entirety and replacing it with:

Executive shall serve in an executive capacity and shall perform such duties as
are consistent with Executive’s position as Senior Vice President, Chief Human
Resources Officer and as may be reasonably required by the Del Monte Corporation
Board of Directors (the “Board”). In such position, Executive shall (i) plan and
direct the development and implementation of policies and programs relating to
human resource management for all Corporation locations; (ii) oversee



--------------------------------------------------------------------------------

employment, recruiting, labor relations, benefit plans, compensation, HRIS,
training, safety, AA/EEO and corporate travel functions; and (iii) provide
support and work with the Compensation Committee of the Del Monte Foods Company
Board of Directors on matters relating to executive compensation.

3. Salary. Section 2(a) of the Employment Agreement is amended by deleting “One
Hundred Ninety-Four Thousand Three Hundred Dollars ($194,300)” and replacing it
with “Three Hundred Twenty-Five Thousand Dollars ($325,000)”.

4. Annual Bonus. Section 2(b) of the Employment Agreement is amended by deleting
“35%” and replacing it with “50%”.

5. Severance Benefits. Sections 4(e)(ii)(A), 4(e)(ii)(C), and 4(e)(ii)(D) of the
Employment Agreement are each amended to delete all references to “twelve
(12) months” and replace each with “eighteen (18) months”.

6. Lump Sum Payment Upon Termination. Sections 4(b), 4(e)(ii)(A), 4(e)(ii)(D)
and 4(g)(i) of the Employment Agreement are each amended to provide that the
amount shall be paid in a lump sum cash payment instead of equal installments
(“Lump Sum Payment”) as of the date that is the expiration of the six-month
period of delay for “specified employees” under Section 409A after the
Executive’s termination date.

7. Continuation of Health, Welfare & Retirement Benefits. Section 4(e)(ii)(C) of
the Employment Agreement is amended by adding at the end:

;provided, that the Corporation may provide such benefits through insurance or
otherwise in the manner selected by the Corporation, as determined in its
discretion with the intent to minimize the risks of legal noncompliance of the
Corporation’s health and welfare benefits plans. An amount equal to the sum of
all Executive contributions for such health and welfare benefits (based on the
current active employee rate(s)) for 18 months will be deducted from Executive’s
Lump Sum Payment. In the event Executive is covered by the health and welfare
benefit plans or programs of a subsequent employer prior to the expiration of
the 18-month period, the Corporation shall reimburse Executive for any health
coverage contribution overpayment.

8. Stock Incentive Awards. Section 4(e)(ii)(E) of the Employment Agreement is
amended by deleting it in its entirety and replacing it with:

Executive shall vest in any Incentive Award (as defined under the Del Monte
Foods Company 2002 Stock Incentive Plan (“Plan”)) granted to Executive under the
Plan on a pro-rated basis as of Executive’s termination date in accordance with
the Corporation’s policy in effect on the date of this Amendment; provided,
however, pro-rata Incentive Awards that are performance share units shall either
vest or forfeit on their respective performance measurement dates, provided,
further, that upon vesting of any Incentive Award that is a stock option,
Executive will have ninety (90) days from that vesting date to exercise such
stock options (or such time as provided by the option agreement); provided,
further, that if

 

2



--------------------------------------------------------------------------------

Executive is vested in any Incentive Award that is a Performance Accelerated
Restricted Stock Units (PARS) or any other form of award subject to Code
Section 409A, payment will be delayed six (6) months if Executive is a
“specified employee” for purposes of Code Section 409A in accordance with the
Plan.

9. Gross-Up Payment. Section 4(g)(ii) of the Employment Agreement is amended by
adding at the end:

Notwithstanding the foregoing, any Gross-up Payment must be paid to Executive by
the end of the calendar year next following the calendar year in which the
income taxes and Excise Tax are remitted to the applicable taxing authority.

10. Compliance Terms. Section 4 of the Employment Agreement is amended by adding
new subsection (j) as follows:

(j) Section 409A Compliance Terms Notwithstanding the foregoing, (A) the
Corporation shall be permitted to accelerate any payment under this Employment
Agreement by the Corporation to the federal government for any benefits payable
under the Employment Agreement to make payments on behalf of Executive of
federal employment taxes under Code Sections 3101, 3121(a) or 3121(v)(2), or to
comply with any federal tax withholding provisions or corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of federal employment taxes, and to pay the additional income tax at
source on wages attributable to the pyramiding Code Section 3401 wages and
taxes; provided, however, that the total payment under this acceleration
provision may not exceed the aggregate of the applicable FICA amount, and the
income tax withholding related to such FICA amount, and (B) the Corporation may
permit acceleration of the payment of any benefits upon a good faith, reasonable
determination by the Corporation, upon advice of counsel, that the Employment
Agreement or any arrangement hereunder fails to meet the requirements of
Section 409A and the regulations hereunder; provided, however that such payments
may not exceed the amount required to be included in income as a result of any
such failure; or (C) any acceleration permitted under Treas. Reg. §
1.409A-3(j)(4) may be made with respect to any payment under the Employment
Agreement in the Corporation’s discretion.

7. Except as expressly provided in this Amendment, all other provisions of the
Employment Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth below.

[Remainder of page intentionally left blank.

Signatures on following page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth below.

EXECUTIVE:

 

/s/ Richard W. Muto

   

12/29/08

Richard W. Muto     Date

CORPORATION:

   

DEL MONTE CORPORATION

    By:  

/s/ David L. Meyers

   

12/29/08

Name:   David L. Meyers     Date Title:   Executive Vice President
Administration & Chief Financial Officer    

 

4